NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a1000n.06
                           Filed: December 21, 2005

                                             No. 05-5145

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


LILLIE M. FETTERS,                                 )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY,                   )    EASTERN DISTRICT OF KENTUCKY
                                                   )
       Defendant-Appellee.                         )




       BEFORE: MOORE, ROGERS, and MCKEAGUE, Circuit Judges.


       ROGERS, Circuit Judge. Plaintiff Lillie M. Fetters appeals the district court’s decision

affirming the Commissioner of Social Security’s denial of Fetters’s application for Disability

Insurance Benefits and Supplemental Security Income under Titles II and XVI of the Social Security

Act. After reviewing the record, the parties’ briefs, and the applicable law, this court determines that

no jurisprudential purpose would be served by a panel opinion and affirms the district court’s

decision for the reasons stated in Judge Wilhoit’s October, 2004, order. In addition, Fetters’s

argument that the Commissioner should have used the Medical-Vocational Guidelines (Grids) to

find her disabled is without merit. Use of the Grids is not required at step four of the five-step

sequential process prescribed by 20 C.F.R. § 404.1520 for evaluating disabilities. See Smith v. Sec.

of Health & Human Servs., 893 F.2d 106, 110 (6th Cir. 1989) (stating that the Grids were
No. 05-5145
Fetters v. Comm’r of Soc. Sec.

inapplicable to the claimant’s case because the ALJ had found that the claimant could perform her

past relevant work and thus was not disabled). The district court properly granted summary

judgment for the Commissioner. Its judgment is therefore AFFIRMED.




                                              -2-